

	

		II

		109th CONGRESS

		1st Session

		S. 869

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Agricultural Adjustment Act to prohibit the

		  Secretary of Agriculture from basing minimum prices for Class I milk on the

		  distance or transportation costs from any location that is not within a

		  marketing area, except under certain circumstances, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Milk Marketing Reform Act of

			 2005.

		2.Location

			 adjustments for minimum prices for Class I milkSection 8c(5) of the Agricultural Adjustment

			 Act (7 U.S.C.

			 608c(5)), reenacted with amendments by the Agricultural

			 Marketing Agreement Act of 1937, is amended—

			(1)in paragraph

			 (A)—

				(A)in clause (3) of

			 the second sentence, by inserting after the locations the

			 following: within a marketing area subject to the order;

			 and

				(B)by striking the

			 last 2 sentences and inserting the following: Notwithstanding subsection

			 (18) or any other provision of law, when fixing minimum prices for milk of the

			 highest use classification in a marketing area subject to an order under this

			 subsection, the Secretary may not, directly or indirectly, base the prices on

			 the distance from, or all or part of the costs incurred to transport milk to or

			 from, any location that is not within the marketing area subject to the order,

			 unless milk from the location constitutes at least 50 percent of the total

			 supply of milk of the highest use classification in the marketing area. The

			 Secretary shall report to the Committee on Agriculture of the House of

			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of

			 the Senate on the criteria that are used as the basis for the minimum prices

			 referred to in the preceding sentence, including a certification that the

			 minimum prices are made in accordance with the preceding sentence.;

			 and

				(2)in paragraph

			 (B)(c), by inserting after the locations the following:

			 within a marketing area subject to the order.

			

